"Warner, Ohief Justice.
This was a bill filed by the complainants against the de fendants, with a prayer for an injunction, on the allegations contained therein. The chancellor, after considering the same, the answers of the defendants thereto, and the affidavits filed by the respective parties, refused to grant the injunction. Whereupon the complainants excepted.
The ground of equity alleged in the complainants’ bill is that certain directors and shareholders in its company have received a large amount of rents arising from the use of the corporate property, and have applied the same to a claim of their own under a contract of forbearance to enforce the judgment therein set forth, and that said contract is usurious, and the prayer of the bill is that said directors and shareholders may be decreed to account for the usurious interest received by them under said alleged usurious contract? and that the same may be credited on the judgment against the complainants. There is no question of usury in the case, for the simple reason that said directors and shareholders of the company were the agents and quasi trustees of the corporation, and had no power or authority under its charter to make an illegal, usurious contract which would bind the corporation or its assets. Therefore, whén the complainants shall pay on the judgment what is apparently due thereon over and above what is apparently due by the defendants on account of the corporate assets received by them (to be judged of by the chancellor), then let the sale of the property be enjoined until the defendants shall fully account for the assets of the corporation received by them, that the same *312may be applied in payment of tbe judgment. Let the judgment of the court below be reversed, with directions as hereinbefore indicated.
Judgment reversed.